DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 31-50 are still pending in this Application.
Priority
This Application is a Continuation of application No. 16/259,950, filed on
Jan. 28, 2019, now Pat. No. 10,788,798.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Patent 10788798
Current Application 16/259,950
 	1. A method of controlling equipment of a building, comprising: 
 	receiving, by a first edge controller, data relating to a first space, the first edge controller configured to control operation of a first edge device affecting a characteristic of the first space, the first edge device associated with a first building equipment domain of a plurality of building equipment domains; 
 	analyzing, by the first edge controller, the data to determine whether the data satisfies a condition; 
 	in response to determining the data satisfies the condition, controlling, by the first edge controller, operation of the first edge device using the data; 
 	in response to determining the data does not satisfy the condition:
 		 transmitting, by the first edge controller, a request to a cloud controller to analyze the data, the cloud controller configured to analyze the data based on information obtained by the cloud controller regarding at least one of a second space or a second building equipment domain;
	 receiving, at the first edge controller from the cloud controller, a response to the request including an edge control adaptation command; 
		modifying, by the first edge controller based on the edge control adaptation command, a local control scheme of the first edge controller to utilize additional data provided by a second edge controller of a second edge device, wherein the edge control adaptation command is configured to cause the first edge controller to retrieve the additional data directly from the second edge controller without the additional data passing through the cloud controller; and 
 	controlling, by the first edge controller, operation of the first edge device according to the modified local control scheme.
 Claim 1… wherein the edge control adaptation command is configured to cause the first edge controller to retrieve the additional data directly from the second edge controller without the additional data passing through the cloud controller…”

9. The method of claim 1, wherein analyzing, by the first edge controller, the data to determine whether the data satisfies the condition includes comparing the data against a plurality of recognized patterns, and wherein determining that the data does not satisfy the condition includes determining that the data does not match at least one of the recognized patterns.


10. The method of claim 1, wherein analyzing, by the first edge controller, the data to determine whether the data satisfies the condition includes determining a level of processing resources required to process the data, and wherein determining that the data does not satisfy the condition includes determining that that the level of processing resources required to process the data is greater than a threshold level.



1 and 11 (thus, claim 11). A method of controlling equipment of a building, comprising: 
 	receiving, by a first edge controller, data relating to a first space, the first edge controller configured to control operation of a first edge device affecting a characteristic of the first space, the first edge device associated with a first building equipment domain of a plurality of building equipment domains; 
 	analyzing, by the first edge controller, the data to determine whether the data satisfies a condition; claim 11, the data to determine whether the data satisfies the condition includes determining whether a response of the first edge controller to the data would violate a policy of the first edge controller, and wherein determining that the data does not satisfy the condition includes determining that the response of the first edge controller to the data would violate the policy of the first edge controller.


 	in response to determining the data satisfies the condition, controlling, by the first edge controller, operation of the first edge device using the data; 
 	in response to determining the data does not satisfy the condition:
 		 transmitting, by the first edge controller, a request to a cloud controller to analyze the data, the cloud controller configured to analyze the data based on information obtained by the cloud controller regarding at least one of a second space or a second building equipment domain;
	 receiving, at the first edge controller from the cloud controller, a response to the request including an edge control adaptation command; 
		modifying, by the first edge controller based on the edge control adaptation command, a local control scheme of the first edge controller to utilize additional data provided by a second edge controller of a second edge device, wherein the edge control adaptation command is configured to cause the first edge controller to retrieve the additional data directly from the second edge controller without the additional data passing through the cloud controller; and 
 	controlling, by the first edge controller, operation of the first edge device according to the modified local control scheme.


Claim 1, … the first edge device associated with a first building equipment domain of a plurality of building equipment domains;


the cloud controller configured to analyze the data based on information obtained by the cloud controller regarding at least one of a second space or a second building equipment domain;


Claim 1 “in response to determining the data does not satisfy the condition:…receiving, at the first edge controller from the cloud controller, a response to the request including an edge control adaptation command; 
		modifying, by the first edge controller based on the edge control adaptation command, a local control scheme of the first edge controller to utilize additional data provided by a second edge controller of a second edge device, wherein the edge control adaptation command is configured to cause the first edge controller to retrieve the additional data directly from the second edge controller without the additional data passing through the cloud controller;


	2. The method of claim 1, wherein the first edge controller is a software agent implemented within at least one server separate from the first edge device.
 	
4. The method of claim 1, wherein the cloud controller is implemented within a cloud server, wherein the first space is defined within a first building, and wherein the cloud server is located within one of (a) the first building or (b) a second building of a building complex that includes the first building.



	6 The method of claim 1, wherein the first edge controller is implemented on the first edge device, wherein the cloud controller is operatively coupled to a third edge device, and wherein the cloud controller is distributed across the first edge device and the third edge device.





	7. The method of claim 1, wherein controlling, by the first edge controller, operation of the first edge device using the data includes: 
 	analyzing, by the first edge controller, the data using a first neural network; and 	controlling the first edge device based on the analysis of the data by the first edge controller, and wherein controlling, by the first edge controller, operation of the first edge device using the additional data from the second edge controller of the second edge device identified in the response from the cloud controller includes: 
		modifying, by the first edge controller, the first neural network based on the response from the cloud controller; 
		analyzing, by the first edge controller, the data and the additional data using the modified first neural network; and 
		controlling the first edge device based on the analysis of the data and the additional data by the first edge controller.

	25. A method of controlling equipment of a building, comprising: 
 	determining, by a cloud controller, whether data relating to a first space satisfies a condition, the first space having a characteristic affected by an edge device, the edge device associated with a first building equipment domain of a plurality of building equipment domains;
  in response to determining the data does not satisfy the condition: analyzing, by the cloud controller, the data based on information obtained by the cloud controller regarding at least one of a second space or a second building equipment domain; 
        generating, by the cloud controller based on the analysis of the data, an edge control adaptation command configured to cause an edge controller to modify a local control scheme of the edge controller, the edge controller configured to control operation of the edge device according to the modified local control scheme; and 

transmitting, by the cloud controller, the edge control adaptation command to the edge controller, 
          wherein determining that the data does not satisfy the condition includes at least one of (a) determining that the data includes information relating to operation of a second edge device that was not previously in communication with the cloud controller or (b) determining that the data does not include information relating to operation of a third edge device that was previously in communication with the cloud controller.

26. The method of claim 25, wherein determining that the data does not satisfy the condition includes at least one of (a) determining that the data includes the information relating to the operation of the second edge device that was not previously in communication with the cloud controller or (b) determining that the data does not include the information relating to operation of the third edge device that was previously in communication with the cloud controller and further includes determining that the data does not match at least one of a plurality of recognized patterns.

        Claim 25 “… wherein determining that the data does not satisfy the condition includes …(a) determining that the data includes information relating to operation of a second edge device that was not previously in communication with the cloud controller.
      Claim 25 “… wherein determining that the data does not satisfy the condition includes… (b) determining that the data does not include information relating to operation of a third edge device that was previously in communication with the cloud controller.



 claim 31, teaches A method of controlling equipment of a building, comprising:
	receiving, by a first edge controller, data relating to a first space, the first edge controller configured to control operation of a first edge device affecting a characteristic of the first space;



	analyzing, by the first edge controller, the data to determine whether the data satisfies a condition;




	in response to determining the data does not satisfy the condition: 				transmitting, by the first edge controller, a request to a cloud controller to analyze the data;


		receiving, at the first edge controller from the cloud controller, a response to the request including an edge control adaptation command;
	modifying, by the first edge controller based on the edge control adaptation command, a local control scheme of the first edge controller to utilize additional data provided by a second edge controller of a second edge device;




	and controlling, by the first edge controller, operation of the first edge device according to the local control scheme.
	claim 32, the method of claim 31, wherein the edge control adaptation command is configured to cause the first edge controller to retrieve the additional data directly from the second edge controller without the additional data passing through the cloud controller.


	claim 33, the method of claim 31, wherein analyzing, by the first edge controller, the data to determine whether the data satisfies the condition includes comparing the data against a plurality of recognized patterns, and
	wherein determining that the data does not satisfy the condition includes determining that the data does not match at least one of the recognized patterns.

	claim 34, the method of claim 31,
	wherein analyzing, by the first edge controller, the data to determine whether the data satisfies the condition includes determining a level of processing resources required to process the data, and
	wherein determining that the data does not satisfy the condition includes determining that that the level of processing resources required to process the data is greater than a threshold level.

	claim 35, teaches A method of controlling equipment of a building, comprising:
	receiving, by an edge controller, data relating to a space, the edge controller configured to control operation of an edge device according to a policy that limits operation of the edge device, and the edge device affecting a characteristic of the space;


	analyzing, by the edge controller, the data to determine whether a response of the edge controller to the data would violate the policy;
	in response to determining that the response of the edge controller to the data would not violate the policy, controlling, by the edge controller, operation of the edge device using the data;







	in response to determining that the response of the edge controller to the data would violate the policy:  
	transmitting, by the edge controller, a request to a cloud controller to analyze the data;
	




receiving, at the edge controller from the cloud controller, a response to the request;
	and controlling, by the edge controller, operation of the edge device using the response from the cloud controller.













	claim 36, the method of claim 35, wherein the space is a first space,
	wherein the edge device is associated with a first building equipment domain of a plurality of building equipment domains, and
	wherein the cloud controller is configured to analyze the data based on information obtained by the cloud controller regarding at least one of a second space or a second building equipment domain.



	claim 40, the method of claim 35,
	wherein the response to the request includes an edge control adaptation command, the method further comprising:
	in response to determining that the response of the edge controller to the data would violate the policy, modifying, by the edge controller based on the edge control adaptation command, a local control scheme of the edge controller to avoid violating the policy.





	

	claim 43, the method of claim 35, wherein the edge controller is a software agent implemented within at least one server separate from the edge device.

	 claim 44, the method of claim 35, wherein the cloud controller is implemented within a cloud server,
	wherein the first space is defined within a first building, and
	wherein the cloud server is located within one of (a) the first building or (b) a second building of a building complex that includes the first building.

	claim 45, the method of claim 35, wherein the edge device is a first edge device,
	wherein the edge controller is implemented on the first edge device,
	wherein the cloud controller is operatively coupled to a second edge device, and
	wherein the cloud controller is distributed across the first edge device and the second edge device.

	claim 46, the method of claim 35,
	wherein controlling, by the edge controller, operation of the edge device using the data includes:
	analyzing, by the edge controller, the data using a first neural network;
	and controlling the edge device based on the analysis of the data by the edge controller, and
	wherein controlling, by the edge controller, operation of the edge device using the response from the cloud controller includes:

	modifying, by the edge controller, the first neural network based on the response from the cloud controller;
	analyzing, by the edge controller, the data using the modified first neural network;
	and controlling the edge device based on the analysis of the data by the edge controller.




	
     claim 47, A method of controlling equipment of a building, comprising:
	determining, by a cloud controller, whether data relating to a first space satisfies a condition, the first space having a characteristic affected by an edge device;


	in response to determining the data does not satisfy the condition: 



  generating, by the cloud controller, an edge control adaptation command configured to cause an edge controller to modify a local control scheme of the edge controller, the edge controller configured to control operation of the edge device according to the modified local control scheme;
and 

transmitting, by the cloud controller, the edge control adaptation command to the edge controller,
	wherein determining that the data does not satisfy the condition includes at least one of (a) determining that the data includes information relating to operation of a second edge device that was not previously in communication with the cloud controller or (b) determining that the data does not include information relating to operation of a third edge device that was previously in communication with the cloud controller.

	claim 48, the method of claim 47,	wherein determining that the data does not satisfy the condition includes at least one of (a) determining that the data includes the information relating to the operation of the second edge device that was not previously in communication with the cloud controller or (b) determining that the data does not include the information relating to operation of the third edge device that was previously in communication with the cloud controller and further includes determining that the data does not match at least one of a plurality of recognized patterns.

	claim 49, the method of claim 47, wherein determining that the data does not satisfy the condition includes determining that the data includes the information relating to operation of the second edge device that was not previously in communication with the cloud controller.
	claim 50, the method of claim 47, 	wherein determining that the data does not satisfy the condition includes determining that the data does not include the information relating to operation of the third edge device that was previously in communication with the cloud controller.


	Claims 31-36, 40, 43-50  are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims  1, 2, 4-5, 7, 9-11 and 25-26 of prior U.S. Patent No. 10788798. Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 1 of the patent encompasses claims 31 of the current application. For instance, Claim 1 of the patent recites all the elements of the current application claim 31 and further includes other limitations that make the claim narrower. Claim 11 of the patent recites all the elements of the current application claim 35 and further includes other limitations that make the claim narrower. Claim 25 of the patent recites all the elements of the current application claim 47 and further includes other limitations that make the claim narrower. It has been held in court that the generic patented invention has been anticipated by the species. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993). The claimed subject matter of Claims 33-36, 40, 43-46, and 48-50 are recited in claims 1-2, 4-5, 7, 9-11, and 25-26 of the patent application.    

Claims 37-39 are rejected on the ground of non-statutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 10788798 in view of Borrelli et al (US 2015/0178421, cited in IDS).
	As per claim 37, U.S. Patent No. 10788798 teaches the method of claim 35, but it does not explicitly teaches the limitations of claims 37.
	However, Borrelli teaches a system comprising controlling edge device according to a policy, wherein the policy requires the edge device to perform a predetermined action (see  [0044] “Each of the agents 210A, 215A, and 220A exercises the HVAC components in the buildings 210, 215, and 220..”; also, see [0037] “Under operation of the control platform 120, the thermal environment in a selected zone (e.g., zone 1) is driven to predetermined set points ( e.g., temperature=65° F., air flow rate=l0 m3/min) using a corresponding HVAC (e.g., HVAC1), and the thermal environment is measured using the sensor in the selected zone (e.g., sensor 1)”, thus, the edge devices/HVAC components are controlled to achieve a limit/policy/setpoint”; thus, the edge devices are controlled to target limits or setpoints), 
	Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified the U.S. Patent No. 10788798 to include wherein the policy requires the edge device to perform a predetermined action as taught by Borrelli in order to control devices with desired policies/limits to avoid damage to the components (the policy serve as a safeguard to the components and also as desired target points for a user. Controlling the HVAC components to desired setpoints of variables (flow rate, temperature, humidity) avoids having the devices always ON for any value of these variables). 
 	As per claim 38, U.S. Patent No. 10788798 teaches the method of claim 35, but it does not explicitly teaches the limitations of claims 38.
	However, Borrelli teaches a system comprising controlling edge device according to a policy, wherein the policy prevents the edge device from performing a predetermined action (see  [0044] “Each of the agents 210A, 215A, and 220A exercises the HVAC components in the buildings 210, 215, and 220..”; also, see [0037 “Under operation of the control platform 120, the thermal environment in a selected zone (e.g., zone 1) is driven to predetermined set points ( e.g., temperature=65° F., air flow rate=l0 m3/min) using a corresponding HVAC (e.g., HVAC1), and the thermal environment is measured using the sensor in the selected zone (e.g., sensor 1)”, thus, the edge devices/HVAC components are controlled to achieve a limit/policy/setpoint”; thus, the edge devices are controlled to target limits or setpoints and prevent actuating the device when the temperature does not meet such target points of limits).
	Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified the U.S. Patent No. 10788798 to include wherein the policy prevents the edge device from performing a predetermined action as taught by Borrelli in order to control devices with desired policies to avoid damage to the components (the policy serve as a safeguard to the components and also as desired target points for a user. Controlling the HVAC components to desired setpoints of variables (flow rate, temperature, humidity) avoids having the devices always ON for any value of these variables).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 35 and 37-40 are rejected under 35 U.S.C. 103 as being unpatentable over Borrelli et al (US 2015/0178421, cited in IDS) in view of Howell et al (US 20070250183) and Speight et al (US 20180167445, cited in IDS). 
	As per claim 35, Borrelli teaches a method of controlling equipment of a building (see Fig. Fig. 1 and 2 controlling HVAC equipment one or more buildings; also, see [0036] and [0052] “dampers, fans,..”; also, see [0111] ), comprising:	receiving, by an edge controller ([0096] the agent software/edge controller downloaded to the HVAC controller for controlling an HVAC component; also, see Fig. 2 the first edge controller 210A, 215A, and 220A is the software in each HVAC controller located in each building to control HVAC equipment), data relating to a space (see [0044] “Each of the agents 210A, 215A, and 220A exercises the HVAC components in the buildings 210, 215, and 220…respectively, gathering thermal data”; also, see [0046] “current environmental data recently received from the agents 210A,  215A, and 220A, and historical data; also, see [0103] “transmits measured data to a remote platform”), the edge controller configured to control operation of an edge device according to a policy that limits operation of the edge device (see [0044] “Each of the agents 210A, 215A, and 220A exercises the HVAC components in the buildings 210, 215, and 220..”; also, see [0037 “Under operation of the control platform 120, the thermal environment in a selected zone (e.g., zone 1) is driven to predetermined set points ( e.g., temperature=65° F., air flow rate=l0 m3/min) using a corresponding HVAC (e.g., HVAC1), and the thermal environment is measured using the sensor in the selected zone (e.g., sensor 1)”, thus, the edge devices/HVAC components are controlled to achieve a limit/policy/setpoint”; thus, the edge devices are controlled to target limits or setpoints), and the edge device affecting a characteristic of the space (see [0036-0037] “Each of the zones 1-5 has one or more heating, ventilation, and air-conditioning (HVAC.sub.1-5) components for controlling the temperature, humidity, air flow, air flow rate, rate, or other environmental state within the corresponding zone 1-5, and a corresponding sensor 1-5 for measuring the environmental state in that zone”);
	
	transmitting, by the edge controller, a request to a cloud controller to analyze the data (see Fig. 2 the control platform is a cloud controller/processor because it is connected through a cloud 230, see [0044] and [0071]; also, see Fig. 9 and [0074-0080] the cloud controller is a an optimization software that receives data from the agents in each building to be analyzed and simulated. The cloud controller optimizes changes and/or adjust the scheme or models in the edge controllers when the results of the analysis diverge by a predetermined amount; also, see Fig. 10; the received data is the request to start an optimization); 
 	receiving, at the edge controller from the cloud controller, a response to the request (see [0074-0080] Borrelli teaches an optimization HVAC system comprising a remote server to analyzed data from edge controllers, and the remote server optimizes the models when the analysis of the data detects that the analysis diverges by an amount, and the remote server send new commands or software to the underlying systems such as the edge controllers; also, see [0078] “The outputs of the optimization module 930 are periodic and control adjustments to the underlying control system”; also, see [0080] The alert module 940 alters operators and remodels, or re-optimizes, the underlying system when the results of the simulation diverge by a pre-determined amount from expected results”); and 
 	controlling, by the edge controller, operation of the edge device using the response from the cloud controller (see [0078] “The outputs of the optimization module 930 are periodic and control adjustments to the underlying control system (the HVAC controllers/edge controller; also, see [0080] “The alert module 940 alters operators and remodels, or re-optimizes, the underlying system when the results of the simulation diverge by a pre-determined amount from expected results.  In some cases, the descriptive model is able to be changed, such as when new equipment is added to the underlying system or when low-level executable software is added to the underlying system”; also, see [0087]; see [0022] “an electro-mechanical component controls an environment within a zone in a building. The component includes a thermal element for controlling a thermal environment in the zone…The controller includes a processor and a computer readable medium”, the electromechanically component is the same as the HVAC controller and which comprises a processor”; Thus, an edge controller and edge device are optimized and adjusted by the response of the control platform/cloud controller and its operation is based on the response received).
	While Borrelli clearly teaches the controller proving a response/command based on the data collected for controlling the characteristics of spaces based on the collected data and the response (see [0044] “Each of the agents 210A, 215A, and 220A exercises the HVAC components in the buildings 210, 215, and 220..”; also, see [0037 “Under operation of the control platform 120, the thermal environment in a selected zone (e.g., zone 1) is driven to predetermined set points ( e.g., temperature=65° F., air flow rate=l0 m3/min) using a corresponding HVAC (e.g., HVAC1), and the thermal environment is measured using the sensor in the selected zone (e.g., sensor 1)”, thus, the edge devices/HVAC components are controlled to achieve a limit/policy/setpoint”; thus, the edge devices are controlled to target limits or setpoints), Borrelli does not explicitly teach analyzing, by the edge controller, the data to determine whether a response of the edge controller to the data would violate the policy;  in response to determining that the response of the edge controller to the data would not violate the policy, controlling, by the edge controller, operation of the edge device using the data; in response to determining that the response of the edge controller to the data would violate the policy:   transmitting, by the edge controller, a request to a cloud controller to analyze the data; receiving, at the edge controller from the cloud controller, a response to the request; and controlling, by the edge controller, operation of the edge device using the response from the cloud controller.
	However, Howell teaches a system comprising analyzing, by an edge controller, the data to determine whether a response of the edge controller to the data would violate the policy (see 0011 “to determine the output command/response of the primary controller is outside the allowable range/policy”; see page 5 claim 1),  in response to determining that the response of the edge controller to the data would not violate the policy, controlling, by the edge controller, operation of the edge device using the data (see [0035] “…The primary output from the primary controller 20 is subsequently used as an input for controlling the controlled device 60 when the primary output is within an allowable range…”, see page 5 claim 1) in response to determining that the response of the edge controller to the data would violate the policy (see 0011 “…is operable to determine the output command/response of the primary controller is outside/violates the allowable range/policy….), receiving a response (see [0035] “…The determination that the primary output is in need of correction is a result of the feedback from the voting mechanism 50, indicating occurrence of a fault…”).
 	Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Borrelli’s invention to include analyzing, by an edge controller, the data to determine whether a response of the edge controller to the data would violate the policy,  in response to determining that the response of the edge controller to the data would not violate the policy, controlling, by the edge controller, operation of the edge device using the data, in response to determining that the response of the edge controller to the data would violate the policy, receiving a response as taught by Howell  in order to determine the response of the edge controller is corrupted, and to correct and update the response of the edge controller (see [0009] “This action permits the primary controller to recalculate the primary output, based upon the primary output from the primary controller; a feedback signal from the controlled device; and, the secondary outputs from the secondary controller…”; also, see [0035] “…In operation, synchronization of the primary output and the secondary outputs of controllers 20, 30, 40 is effected by determining that the primary output is corrupted or in need of correction. The determination that the primary output is in need of correction is a result of the feedback from the voting mechanism 50, indicating occurrence of a fault…”).
	While Borrelli teaches that edge controllers are in communication with cloud controllers, Borrelli-Howell does not explicitly teach in response to determining that the response of the edge controller to the data would violate the policy/condition: transmitting, by the edge controller, a request to a cloud controller to analyze the data; receiving, at the edge controller from the cloud controller, a response to the request; and controlling, by the edge controller, operation of the edge device using the response from the cloud controller.
	However, Speight teaches a cloud computer system comprising an edge controller in an edge device (see Fig. 2 edge processing function 260 is an edge controller/software in a device, see [0030] “[0030] Edge processing function 260 may, for example, be implemented in an edge server, or another module provided with a processor, such as a digital signal processor (DSP)”), in response to determining that the response of the edge controller to the data would violate the policy/condition: transmitting the request to the cloud controller to analyze the data (see [0008]-[0009] “In a simple example, based on FIG. 1B, the edge processing function 130 stores the last hour's worth of data from first sensor device 140, second sensor device 144 and third sensor device 148, each of which might publish a temperature reading every minute.  Only when any individual temperature reading exceeds a given threshold would all of the last hour's data from all of first sensor device 140, second sensor device 144 and third sensor device 148 be uploaded to the cloud computing system 112 and backend server 110 for processing”; also, see [0046]), receiving, at the edge controller from the cloud controller, a response to the request (see Fig. 2 arrow 242 and see [0034] “Arrow 242 indicates communication of the definition of first interface 222 to edge processing function 260, together with a definition of the processing that edge processing function 260 is to carry out in order to meet overall goals 210”); 
 	Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Borrelli-Howell’s combination as taught above to include analyzing, by the edge controller, the data to determine whether the data satisfies a condition and in response to determining the data does not satisfy the condition: transmitting, by the edge controller, a request to a cloud controller to analyze the data as taught by Speight and receiving, at the edge controller from the cloud controller, a response to the request and controlling, by the edge controller, operation of the edge device using the response from the cloud controller as taught by Borrelli in order to reduce the workload at the edge device when a high amount of data needs to be processed and when data that does not satisfy a condition is detected (see Speight [0047] “With the invention, without reliance on the assumptions of known systems, then, for example, the processing at the edge may need to be less intensive.  In the example discussed above, with the invention, raw measurements for the highest readings from 10 sensors plus the mean and standard deviation may then be provided to the cloud processor in the available time”).
	As per claim 37, Borrelli-Howell-Speight teaches the method of claim 35, Borrelli further teaches wherein the policy requires the edge device to perform a predetermined action (see  [0044] “Each of the agents 210A, 215A, and 220A exercises the HVAC components in the buildings 210, 215, and 220..”; also, see [0037] “Under operation of the control platform 120, the thermal environment in a selected zone (e.g., zone 1) is driven to predetermined set points ( e.g., temperature=65° F., air flow rate=l0 m3/min) using a corresponding HVAC (e.g., HVAC1), and the thermal environment is measured using the sensor in the selected zone (e.g., sensor 1)”, thus, the edge devices/HVAC components are controlled to achieve a limit/policy/setpoint”; thus, the edge devices are controlled to target limits or setpoints).
	As per claim 38, Borrelli-Howell-Speight teaches the method of claim 35, Borelli further teaches wherein the policy prevents the edge device from performing a predetermined action (see  [0044] “Each of the agents 210A, 215A, and 220A exercises the HVAC components in the buildings 210, 215, and 220..”; also, see [0037 “Under operation of the control platform 120, the thermal environment in a selected zone (e.g., zone 1) is driven to predetermined set points ( e.g., temperature=65° F., air flow rate=l0 m3/min) using a corresponding HVAC (e.g., HVAC1), and the thermal environment is measured using the sensor in the selected zone (e.g., sensor 1)”, thus, the edge devices/HVAC components are controlled to achieve a limit/policy/setpoint”; thus, the edge devices are controlled to target limits or setpoints and prevent actuating the device when the temperature does not meet such target points of limits).
	As per claim 39, Borrelli-Howell-Speight teaches the method of claim 35, Borrelli further teaches wherein the policy limits an operating parameter of the edge device to an operating range, and wherein determining that the response of the edge controller to the data would violate the policy includes determining that the response of the edge controller to the data would cause the operating parameter of the edge controller to be outside the operating range (see [0044] “Each of the agents 210A, 215A, and 220A exercises the HVAC components in the buildings 210, 215, and 220..”; also, see [0037 “Under operation of the control platform 120, the thermal environment in a selected zone (e.g., zone 1) is driven to predetermined set points ( e.g., temperature=65° F., air flow rate=l0 m3/min) using a corresponding HVAC (e.g., HVAC1), and the thermal environment is measured using the sensor in the selected zone (e.g., sensor 1)”, thus, the edge devices/HVAC components are controlled to achieve a limit/policy/setpoint”; thus, the edge devices are controlled to target limits or setpoints).
	Howell further teaches wherein the policy limits an operating parameter of the edge device to an operating range, and wherein determining that the response of the edge controller to the data would violate the policy includes determining that the response of the edge controller to the data would cause the operating parameter of the edge controller to be outside the operating range (e 0011 “to determine the output command/response of the primary controller is outside the allowable range/policy”; see page 5 claim 1).	
	As per claim 40, Borrelli-Howell-Speight teaches the method of claim 35, Borrelli further teaches wherein the response to the request includes an edge control adaptation command (see Borrelli [0074-0080] Borrelli teaches an optimization HVAC system comprising a remote server to analyzed data from edge controllers, and the remote server optimizes the models when the analysis of the data detects that the analysis diverges by an amount, and the remote server send new commands or software to the underlying systems such as the edge controllers; also, see [0078] “The outputs of the optimization module 930 are periodic and control adjustments to the underlying control system”; also, see [0080] The alert module 940 alters operators and remodels, or re-optimizes, the underlying system when the results of the simulation diverge by a pre-determined amount from expected results”), the method further comprising:
	Howell further teaches in response to determining that the response of the edge controller to the data would violate the policy, modifying, by the edge controller based on an edge control adaptation command, a local control scheme of the edge controller to avoid violating the policy (see 0011 “…is operable to determine the output command/response of the primary controller is outside/violates the allowable range/policy….; thus, a response/command adjustment is received; see [0035] “…The determination that the primary output is in need of correction is a result of the feedback from the voting mechanism 50, indicating occurrence of a fault…”; see [0009] “This action permits the primary controller to recalculate the primary output, based upon the primary output from the primary controller; a feedback signal from the controlled device; and, the secondary outputs from the secondary controller…”; also, see [0035] “…In operation, synchronization of the primary output and the secondary outputs of controllers 20, 30, 40 is effected by determining that the primary output is corrupted or in need of correction. The determination that the primary output is in need of correction is a result of the feedback from the voting mechanism 50, indicating occurrence of a fault…”).
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Borrelli-Howell-Speight’s combination as taught above to include in response to determining that the response of the edge controller to the data would violate the policy, modifying, by the edge controller based on an edge control adaptation command of Borrelli’s, a local control scheme of the edge controller to avoid violating the policy as taught by Howell in order to determine the response of the edge controller is corrupted, and to correct and update the response of the edge controller (see [0009] and [0035]).
Claim 36  and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Borrelli et al (US 2015/0178421, cited in IDS) in view of Howell et al (US 20070250183) and Speight et al (US 20180167445, cited in IDS) as applied to claim 35, and further in view of Call et al (US 9,951,965, cited in IDS). 
	As per claim 36, Borelli-Howell-Speight teaches the method of claim 35,
	Borrelli further teaches wherein the space is a first space (see Fig. 2 the first space corresponds to a first building 210 ),  	wherein the edge device is associated with a first building equipment domain of a plurality of building equipment domains (see Fig. 1 agent 210A is installed in an HVAC controller which is part of building 1 to control equipment in building 1; Fig. 2 teaches a plurality of building equipment domains), But Borelli-Howell-Speight does not explicitly teach wherein the cloud controller is configured to analyze the data based on information obtained by the cloud controller regarding at least one of a second space or a second building equipment domain.
	Call teaches a method comprising analyzing data, by a cloud controller (see Fig. 1 cloud controller 110 perform analysis; also, see Col 7 lines 51-52 “server 110 may include any combination of a data server, a cloud server”), wherein the cloud controller is configured to analyze the data based on information obtained by the cloud controller regarding at least one of a second space or a second building equipment domain (see Col 5 lines 15-54; also, see Col 9 lines 3-15; also, see Col 6 lines 39-62, thus, data from a first room and a second rooms is analyzed together to determine the commands to the first room based on a second room data; also, see page 16 claim 1 “analyzing, at the central automation controller, the temperature of the first room and the temperature of the second room in relation to the weather data based at least in part on a climate policy of the first room and the second room;  detecting, at the central automation controller, a level of natural light within the first room and the second room based at least in part on received sensor data;  and modifying, at the central automation controller, a rate of airflow associated with at least one of the first HVAC register and the second HVAC register based at least in part on an airflow threshold of the first HVAC register and the second HVAC register, the level of natural light within the first room and the second room, and the analyzing”). 
 	Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Borrelli-Howell-Speight to include analyzing data, by a cloud controller, wherein the cloud controller is configured to analyze the data based on information obtained by the cloud controller regarding at least one of a second space or a second building equipment domain as taught by Call in order to automatically control equipment in each space to ensure a desired comfort in each space (see Col 5 lines 64-67 “the central controller of a home automatically adjusts the airflow for each controlled room, ensuring a desired comfort level in each area of the home”).
	As per claim 43, Borrelli-Howell-Speight teaches the method of claim 35, Borrelli-Howell-Speight does not explicitly teach further teaches wherein the edge controller is a software agent implemented within at least one server separate from the edge device.
	However, Call further teaches wherein a first edge controller is a software agent implemented within at least one server separate from an edge device (see Fig. 1 edge controller 145 is installed in remote server; see Col 8 lines 32-33 “It is noted that in some embodiments, the device 105 may not include a smart HVAC module 145”; also, see “smart HVAC module 145 located on another device such as computing device 150 and/or server 110”).
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Borrelli-Howell-Speight’s combination as taught above to include the first edge controller is a software agent implemented within at least one server separate from the first edge device as taught by Call when the edge controller is not available within or near the edge device in order to process and analyze the data in the separated server (see Fig. 1 and see Col 9 lines 3-15).
Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over Borrelli et al (US 2015/0178421, cited in IDS) in view of Howell et al (US 20070250183) and Speight et al (US 20180167445, cited in IDS) as applied to claim 35, and further in view of Mezic et al (US 20160203036, cited in IDS). 
	As per claim 44, Borrelli-Howell-Speight teaches the method of claim 35, Borrelli’s further teaches wherein the cloud controller is implemented within a cloud server (see Fig. 2 the cloud controller/cloud platform 250 is implemented in a server/processor, see [0071]), wherein the first space is defined within a first building (see Fig. 2 the first space corresponds to a first building 210), and 
	While Borrelli teaches a remote cloud controller that can be remote or distributed in several places (see 0071), it does not explicitly teach wherein the cloud server is located within one of (a) the first building or (b) a second building of a building complex that includes the first building.
	However, Mezic teaches a server located within one of (a) the first building or (b) a second building of a building complex that includes the first building (see Fig. 1 server 140 and see [0034] “the fault detection server 140 may be located on-site, within the physical structure 110, and be housed within a server or series of servers”).
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Borrelli-Howell-Speight’s combination as taught above to include a cloud server located within one of (a) the first building or (b) a second building of a building complex that includes the first building as taught by Mezic in order to allow more protection to the system data by having the server in their own spaces.
Claim 45 is rejected under 35 U.S.C. 103 as being unpatentable over Borrelli et al (US 2015/0178421, cited in IDS) in view of Howell et al (US 20070250183) and Speight et al (US 20180167445, cited in IDS) as applied to claim 35, and further in view of Bartfai-Walcott et al (US 20190182333, cited in IDS).
 	As per claim 45, Borrelli-Howell-Speight teaches the method of claim 35, Borrelli further teaches wherein the edge device is a first edge device, wherein the edge controller is implemented on the first edge device (see Fig. 1 agent 210A is installed in an HVAC controller/edge device which is part of building 1 to control equipment in building 1; see [0022] and [0044]), wherein the cloud controller is operatively coupled to a second edge device (see Fig. 2 cloud controller 250 is coupled to second edge device in building 215; see [0044] “…Each of the agents 210A, 215A, and 220A exercises the HVAC components in the buildings 210, 215, and 220, respectively, gathering thermal data, and transmits the thermal data to the control system 220 for modeling, as described above”), and
	While Borrelli teaches a distributed cloud controller, Borrelli does not explicitly teach wherein the cloud controller is distributed across the first edge device and the second edge device.
	However, Bartfai-Walcott teaches a system comprising a management platform distributed across a first edge device and a second edge device (see [0021] “alternatively the IoT management system may be distributed across multiple hosting devices at the edge (e.g., 180, 105, 130, 160, and 170). 
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Borrelli-Howell-Speight’s combination as taught above to include  a distributed platform distributed across a first edge device and a second edge device as taught by Bartfai-Walcott in order to allow workload distribution to maximize performance in the system (see [0028] “for example, a resource broker 160 may provide resource orchestration and workload distribution services for edge devices 120 that are managed by the broker 160.  Resource broker 160 may use context information from cognitive edge devices 120 to make intelligent workload distribution decisions that maximize performance and guarantee service delivery”; well-known benefits of distributed computing comprises fast processing since two or more computer are used, and greater flexibility and reliability is accomplished when one of the computers is down the other computer server can take the workload and the system does not stop processing data).   
Claim 46 is rejected under 35 U.S.C. 103 as being unpatentable over Borrelli et al (US 2015/0178421, cited in IDS) in view of Howell et al (US 20070250183) and Speight et al (US 20180167445, cited in IDS) as applied to claim 35, and further in view of Mondello et al (US 20190205765, cited in IDS).
	As per claim 46, Borrelli-Howell-Speight teaches the method of claim 35, Borrelli-Howell-Speight does not explicitly wherein controlling, by the edge controller, operation of the edge device using the data includes: analyzing, by the edge controller, the data using a first neural network; and controlling the edge device based on the analysis of the data by the edge controller, and wherein controlling, by the edge controller, operation of the edge device using the response from the cloud controller includes: modifying, by the edge controller, the first neural network based on the response from the cloud controller; analyzing, by the edge controller, the data using the modified first neural network; and controlling the edge device based on the analysis of the data by the edge controller.
	However, Mondello teaches a system and method comprising wherein controlling, by the first edge controller, operation of the first edge device using the data includes (edge controller is the neural network 119 or software 119 included in edge device 131, while the cloud controller is server 101) includes: analyzing, by the first edge controller, the data using a first neural network (see Fig. 2 and see [0066] sensor data is applied to a first neural network 119, based on the analysis is determined whether a recognized or unrecognized output is detected; also, see Fig. 3); and controlling a first edge device based on the analysis of the data by the first edge controller (see Fig. 4 step 175 and 177 when a recognized output is detected by the first neural network, the edge device is controlled based on the recognized output; also, see [0074]), and wherein controlling, by the edge controller, operation of the edge device using the response from the cloud controller includes (see Figs. 3-4 the edge controller is controlled based on a response of a cloud controller 101 which updates the first neural network) includes: modifying, by the edge controller, the first neural network based on the response from the cloud controller (see Fig. 4 step 181 and [0074]; also, see [00116] “The local updated ANN model (164) may include updated neuron biases (121), updated synaptic weights (123), updated activation functions (125), and/or the updated neuron connectivity”; also, see Fig. 7 the model 164 is modified based on the response and additional data from the central controller and the additional data 103);  analyzing, by the edge controller, the data using the modified first neural network (see Fig. 4 the system uses the modified first neural network to perform a further analysis; also, see Fig. 7); and controlling the edge device based on the analysis of the data by the edge controller (see Fig. 4 when the cloud response send updates to the first neural network, the system used the updated/modified first neural network to control the edge device based on a recognized output; also, see [0074] ).
 	Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Borrelli-Howell-Speight-Mondello combination as taught above to include wherein controlling, by the edge controller, operation of the edge device using the data includes: analyzing, by the edge controller, the data using a first neural network; and controlling the edge device based on the analysis of the data by the edge controller, and wherein controlling, by the edge controller, operation of the edge device using the response from the cloud controller includes: modifying, by the edge controller, the first neural network based on the response from the cloud controller; analyzing, by the edge controller, the data using the modified first neural network; and controlling the edge device based on the analysis of the data by the edge controller as taught by Mondello in order to enhance the capabilities of an edge device in processing future data (see [0029] last three lines). 

Indication of Allowable Subject Matter
No prior art rejection has been provided for claims 31-34, 39, 41-42, and 47-50.
Claims 31-34 and 47-50 would be allowable if the double patenting rejection is overcome, either via a Terminal disclaimer or by amending the claims such that the subject matter of the patent described above and the instant claims are not coextensive in scope (see MPEP 804.02 I and II).  
 	Claim 31 recites “A method of controlling equipment of a building, comprising:
            receiving, by a first edge controller, data relating to a first space, …in response to determining the data does not satisfy the condition:               
                        transmitting, by the first edge controller, a request to a cloud controller to analyze the data;
 	receiving, at the first edge controller from the cloud controller, a response to the request including an edge control adaptation command;
            modifying, by the first edge controller based on the edge control adaptation command, a local control scheme of the first edge controller to utilize additional data provided by a second edge controller of a second edge device…”.
	Claim 47 recites “in response to determining the data does not satisfy the condition: generating, by the cloud controller, an edge control adaptation command configured to cause an edge controller to modify a local control scheme of the edge controller, the edge controller configured to control operation of the edge device according to the modified local control scheme;…
            wherein determining that the data does not satisfy the condition includes at least one of (a) determining that the data includes information relating to operation of a second edge device that was not previously in communication with the cloud controller or (b) determining that the data does not include information relating to operation of a third edge device that was previously in communication with the cloud controller”.	
 	The prior art of record alone or in combination does not explicitly teach the combination of limitations as recited in claims 31 and 47 above. Claims 32-34 and 48-50 are dependent on claims 31 and 47 respectively and they would be allowable for the same reason as their parent claims, If the Double patenting rejections are overcome. 
Claims 39 and 41-42 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 	Claim 39, recites “wherein the policy limits an operating parameter of the edge device to an operating range, and wherein determining that the response of the edge controller to the data would violate the policy includes determining that the response of the edge controller to the data would cause the operating parameter of the edge controller to be outside the operating range”. 	
	Claim 41, recites “wherein the response to the request includes an indication that the policy should be modified and an indication that the edge controller can control the edge device without modifying a local control scheme of the edge controller”.
	The prior art of record alone or in combination does not explicitly teach the combination of limitations as recited in claims 39 or 41. Claim 42 dependent on claim 41 and they would be allowable for the same reason as their parent claims.  
Conclusion
 	The prior art made of record and not relied upon, as cited in PTO form 892, is considered pertinent to applicant's disclosure.
	Das et al (US 9450409) teaches a system wherein determined commands/setpoints or responses are determined if they would violate a policy or constraint of a device.  
	Rawls-Meehan (US 20130289770) teaches a system sending a command to an edge device and determining if a policy of the edge device has been violated based on the command.   
 	Examiner respectfully requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist Examiner in prosecuting the application.
 	When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. Applicant must also show how the amendments avoid or differentiate from such references or objections. See 37 CFR 1.111 (c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLVIN LOPEZ ALVAREZ whose telephone number is (571)270-7686 and fax (571) 270-8686). The examiner can normally be reached Monday thru Friday from 9:00 A.M. to 6:00 P.M. 
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Rocio del Mar Perez-Velez, can be reached at (571)-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).
/O. L./
Examiner, Art Unit 2117

/Ramon A. Mercado/Primary Examiner, Art Unit 2132